Citation Nr: 1118997	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment for unauthorized medical expenses for emergency services rendered at Kingston Hospital from December 27, 2009, to December 30, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Albany, New York, which denied payment for emergency services rendered at the Kingston Hospital from December 27, 2009, to December 30, 2009, because services were available at VA facilities.  

The Veteran provided testimony before the undersigned at the RO in January 2011.  A transcript is of record.  

The issue to entitlement to an increased rating for a service connected back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior authorization from VA for the private medical treatment rendered from December 27, 2009, to December 30, 2009, by Kingston Hospital was not obtained.

2.  The treatment provided at Kingston Hospital from December 27, 2009, to December 30, 2009, was not for an adjudicated service connected disability or a disability held to be aggravating a service connected disability, and the veteran is not a participant in a vocational rehabilitation program.

3.  The treatment provided from December 27, 2009, to December 30, 2009, was for initial evaluation of a condition of such nature that a prudent lay person would have reasonably expected that delay in seeking immediate treatment would have been hazardous to his life.

4.  An attempt to use VA or other Federal facilities beforehand would not have been considered reasonable by a prudent lay person.

5.  At the time of the emergency treatment the Veteran was enrolled in the VA health care system and had received authorized treatment within 24 months of December 27, 2009.

6.  The Veteran has no coverage under a health-plan, in whole or part, for the emergency treatment provided from December 27, 2009, to December 30, 2009. 


CONCLUSION OF LAW

The requirements for payment or reimbursement of private medical expenses incurred from December 27, 2009, to December 30, 2009, at Kingston Hospital have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 17.1002 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.
Analysis

The Veteran seeks payment or reimbursement for medical expenses incurred at Kingston Hospital from December 27, 2009, to December 30, 2009.  

The Veteran's claims file indicates that is service connected for a back disorder; however, the Veteran has not asserted that the hospital treatment he received was for or in any way connected to his service connected disability.  Therefore, the appeal is for consideration only under the provisions of 38 U.S.C.A. § 1725, and not under 38 U.S.C.A. § 1728 (which provides criteria for payment or reimbursement of service-connected disabilities or for veterans for which total disability, permanent in nature)).  

The Millennium Health Care Act, codified at 38 U.S.C.A. § 1725 provides criteria under which payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities will, under certain conditions, be provided.

The regulation that implements the Millennium Health Care Act is found at 
38 C.F.R. § 17.1002.  The regulation outlines nine conditions that must be met before payment or reimbursement of emergency services in non-VA facilities may be made.  Failure to satisfy any of the criteria listed below completely precludes VA from paying unauthorized medical expenses incurred at a provide facility.  See 
38 C.F.R. § 17.1002.  These conditions are:

(1) emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(2) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health [this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part];

(3) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(4) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(5) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(6) The veteran is financially liable to the provider of emergency treatment for that treatment;

(7) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(8) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(9) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).
38 C.F.R. § 17.1002.   

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994). 

The Veteran has consistently asserted in statements in support of the claim and testimony before the Board that he spoke with an emergency room (ER) nurse at the VA medical center (VAMC), who told him to go to the nearest hospital and who assured him that VA would pay for the medical treatment obtained for this particular emergency.  

While the Veteran testified that he spoke to a VA ER nurse who advised him to report to the nearest emergency room, the evidence does not establish that the Veteran received prior authorization for the non-VA medical care.  Specific formalities which must be followed under 38 C.F.R. § 17.54 (2010) were not complied with; as a result, proper authorization from VA was not obtained.  Smith v. Derwinski, 2 Vet. App. 378 (1992). 

The Veteran stated that on the date of his admission to the ER he had been experiencing severe pain in his right chest cavity and lower abdomen.  He stated that he had never experienced this type of pain before and thought that he might be having a heart attack.  He reported that he called the Castle Point VAMC, where he had been receiving regular treatment, and was instructed to go to the nearest ER.  The VA nurse reportedly told the Veteran that the Castle Point VAMC would not be able to help him if he needed surgery or was in fact having a heart attack.  She stated that he would have to be transported to the Bronx VAMC. 

The Veteran stated during Board hearing that the Bronx VAMC was about one-and-a-half to two hours away from his home and that the Kingston Hospital, where is ultimately received emergency treatment, was 20 minutes, at most, away.  

The Veteran was admitted to the Kingston Hospital on the evening of December 27, 2009, with initial diagnoses of right-sided colon mass, rule out malignancy, chronic obstructive pulmonary disease, osteoarthritis and gastrointestinal and deep venous thrombosis prophylaxis.  He received continuous treatment to stabilize his condition and determine the nature of the 5.5 centimeter cecal mass found in the ascending colon via CT scan.  A December 28, 2009, treatment record stated that the Veteran was scheduled to undergo a colonoscopy the next day, and, if colon cancer was confirmed, he would require right hemicolectomy in the operating room, which would be done during that admission.  A colonoscopy to the cecum with biopsies was performed on December 29, 2009, and was interpreted to be non-cancerous.  He was discharged on December 30, 2009.  

There is no evidence rebutting the Veteran's testimony that he experienced a severe chest and abdominal pain on December 27, 2009, that could have been associated with a heart attack or other emergent condition, and that he was advised by a VA nurse to report to the nearest ER, and that the Castle Point VAMC would be unable to provide surgery or treatment if he was having a heart attack.

The Board finds the Veteran's account of the events leading to his emergency hospitalization to be credible.  Under these circumstances, prudent lay person under similar circumstances experienced by the Veteran would reasonably have believed that immediate treatment was necessary, that a delay in the treatment would have been hazardous to his life, and that it was not feasible to go to a VA or other Federal facility. 

While it was subsequently determined that the Veteran was not having symptoms of a heart condition, a prudent lay person could not have made this determination prior to seeking treatment.  Emergency medical service personnel also seem to have deemed the Veteran's condition to be such that immediate emergency room treatment was required.  Furthermore, medical personnel kept the Veteran in the hospital to determine whether he had colon cancer, which would have had to be removed during that admission.  

VAMC treatment records demonstrate that the Veteran was enrolled in the VA health care system and had received authorized treatment within the last 24 months.

It also appears that the veteran is financially liable for the emergency room treatment.  The December 2009 in-patient admission form lists his only insurance as "Veterans Administration" and he testified that he did not and does not health insurance coverage and continues to be unemployed.  Hence, it does not appear that there was any coverage under a health care plan at the time of his December 2009 private ER visit.

Further, the treatment was not for an accident or work related injury and, as noted above, the veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.
All of the criteria for reimbursement of the unauthorized medical expenses under 
38 U.S.C.A. § 1725, have been met.   The appeal is therefore granted. 


ORDER

Entitlement to repayment of unauthorized medical expenses for emergency services rendered at Kingston Hospital from December 27, 2009, to December 30, 2009, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


